     Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-

GAIL BREWSTER,

        Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

        Defendant.


                                     NOTICE OF REMOVAL


        Defendant, Allstate Fire and Casualty Insurance Company (“Allstate”), through its

attorneys, Tucker Holmes, P.C., submits, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, the

following Notice of Removal to the United States District Court for the District of Colorado. In

support thereof, Defendant states:

        1.      Defendant Allstate is a named defendant in Civil Action No. 2019CV32957,

captioned Gail Brewster v. Allstate Fire and Casualty Insurance Company in Denver County

District Court (the “State Court Action”). The Complaint in the State Court Action was filed

with the Clerk of the District Court of Denver County, Colorado on August 1, 2019. (See,

Complaint, attached hereto as Exhibit A.)

        2.      Plaintiff served the Summons and Complaint on the Defendant through the

Division of Insurance on August 5, 2019. (See, Affidavit of Service, attached hereto as Exhibit

B.) Copies of the Summons and Civil Case Cover Sheet served on Defendant are attached hereto


                                                   -1-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 2 of 7




as Exhibit C and Exhibit D.

        3.      This Notice of Removal is filed with this Court within thirty (30) days after the

Plaintiff’s Complaint was served on Defendant setting forth the claims for relief upon which

Plaintiff’s action is based.

        4.      This Court has jurisdiction over this action under 28 U.S.C. §1332, and this action

is removable under 28 U.S.C. §1441(b) because this is a civil action between citizens of different

states and the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

        5.      Removal is appropriate here because there is complete diversity between the

parties. “For the purposes of federal jurisdiction, an individual’s state citizenship is equivalent to

domicile. To establish domicile in a particular state, a person must be physically present in the

state and intend to remain there.” Smith v Cummings, 445 F.3d 1254, 1259-60 (10th Cir. 2006.)

       6.       At all relevant times, Plaintiff was a citizen of the State of Colorado. (See Exhibit

A, ¶ 1.) At the time of the accident, Plaintiff resided at 3624 West Girard Avenue, Denver, CO

80236. Plaintiff has resided in Colorado at this address since 1993. (See Denver County Real

Property Chain of Title attached as Exhibit E). On October 7, 2013, Plaintiff renewed her

policy of insurance with the Defendant in which Plaintiff represented her address to be 3624

West Girard Avenue, Denver, CO. (See Insurance Policy attached as Exhibit F.) On November

11, 2013, the date of the subject accident, Plaintiff reported to the police that she resided at that

same address. (See Police Report attached as Exhibit G.) Furthermore, pursuant to the police

report, Plaintiff had a Colorado driver’s license which was first issued in 1992 along with a

motor vehicle which was registered in Colorado (See Exhibit G.) Due to the length of time




                                                      -2-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 3 of 7




Plaintiff has resided in Colorado, Plaintiff’s intent to remain in Colorado is evident. As such,

Plaintiff is properly domiciled in Colorado and is a citizen of the State of Colorado.

       7.      For diversity purposes, “a corporation shall be deemed to be a citizen of any State

by which it has been incorporated and of the State where it has its principal place of business.”

28 U.S.C. §1332(c)(1). At all relevant times, Defendant was and is a foreign corporation

licensed to do business in the State of Colorado; however, Allstate’s principal place of business

is 2775 Sanders Road Northbrook, Illinois 60062. (See Exhibit H, Office of the Illinois

Secretary of State, Corporation File Detail Report for The Allstate Corporation.) Additionally,

Allstate is incorporated in Delaware. The parties are therefore citizens of different states and

thus this civil action is one that may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. §1446(a) because this Court has diversity jurisdiction.

       8.      The underlying event for this case is a motor vehicle accident involving Plaintiff

on or about November 11, 2013. (See Exhibit A, ¶ 5; hereinafter “the Accident”). Plaintiff

alleges that she was injured in the Accident with Derek Cope. (See Exhibit A, ¶ 5.)

       9.      Plaintiff brings claims against Defendant for (1) Bad Faith Breach of Contract-

Underinsured Motorist Coverage; and, (2) Unreasonable delay and/or denial of a claim for

payment of insurance benefits in violation of C.R.S. § 10-3-1116(1).

       10.     Plaintiff also seeks from Defendant attorney fees and two times the covered

benefits. (See, Exhibit A, ¶ 49.)

       11.     According to Plaintiff’s Complaint, as a result of the collision she suffered

injuries, damages and losses. (See Exhibit A, ¶ 6.)




                                                      -3-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 4 of 7




       12.     In her Complaint, in addition to her claimed injuries and damages, Plaintiff also

seeks to recover pre- and post-judgment interest, attorney fees, costs and expenses. (See Exhibit

A, wherefore clause.)

       13.     When the complaint itself does not set forth the amount of damages, the defendant

must establish the amount in controversy by a preponderance of the evidence. WBS Connect,

LLC v. One Step Consulting, Inc. L 4268971, 2 -3 (D.Colo. 2007). Defendant must set forth in

the notice of removal the underlying facts that demonstrate that the amount in controversy is

greater than $75,000. Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995).

       14.     At all times relevant to this action, Plaintiff was insured under a policy issued by

Defendant with coverage for uninsured/underinsured motorist benefits with limits of

$100,000/300,000. (See Exhibit A, ¶36.)

       15.     Plaintiff and Defendant do not agree on the value of Plaintiff’s claim for benefits.

       16.     Pursuant to the Colorado Court of Appeals case, Hansen v. American Family Mut.

Ins. Co., Hansen v. Am. Fam. Mut. Ins. Co., 383 P.3d 28 (Colo. App. 2013), rev'd on other

grounds, 375 P.3d 115 (Colo. 2016), if Plaintiff proves her damages are equal to or exceed the

$100,000 UIM policy limits, and those benefits were unreasonably delayed and denied, she is

entitled to collect two times the covered benefit, equaling a total of $200,000, plus attorney fees.

Thus, pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116, Plaintiff’s allegation that Defendant has

delayed or denied the payment of benefits without a reasonable basis meets the jurisdiction

threshold on its own.




                                                     -4-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 5 of 7




       17.     Attorney’s fees may also be used in calculating the necessary jurisdiction amount

in a removal proceeding when recovery is permitted by statute. See, Jones v. American Bankers

Ins. Co. of Florida, 2011 WL 2493748, *4 (D.Colo. 2011).

       18.     Plaintiff’s Civil Case Cover Sheet also indicates her claim seeks a monetary

judgment for more than $100,000.00 against another party, including any attorney fees, penalties

or punitive damages, but excluding interest and costs. (See, Exhibit D, District Court Civil Case

Cover Sheet.) The Tenth Circuit has held that the District Court Civil Case Cover Sheet is

sufficient to give notice that the amount in controversy exceeds $75,000. Paros Properties LLC

v. Colorado Cas. Ins. Co., No. 15-1369, 2016 WL 4502286, at *6 (10th Cir. Aug. 29, 2016)

(“There is no ambiguity in the cover sheet. And we see no reason not to credit an assertion by an

officer of the court on a matter of significant consequence in the state proceeding (whether or not

simplified procedures will apply).”

       19.     Once the facts have been established, uncertainty about whether the plaintiffs can

prove their substantive claims, and whether damages (if the plaintiff prevails on the merits) will

exceed the threshold, does not justify dismissal. Only if it is ‘legally certain’ that the recovery

(from plaintiff’s perspective) or cost of complying with the judgment (from defendants) will be

less than the jurisdictional floor, may the case be dismissed. McPhail v. Deere & Co., 529 F.3d

947, 955 (10th Cir. 2008) (quoting Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 540-43

(7th Cir. 2006)).

       20.     Pursuant to 28 U.S.C. § 1441(a), this Court is the appropriate court for filing

Notice of Removal from the District Court of Denver County, Colorado, where the State Court

case is currently pending. Further, jurisdiction of the Court is properly based on diversity of

                                                    -5-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 6 of 7




citizenship pursuant to 28 U.S.C. § 1332.

       21.     Pursuant to D.C.Colo.LCIVR 81.1, the undersigned certifies that as of the date of

this filing, no hearing has been set in the State Court case.

       22.     Pursuant to 28 U.S.C. § 1446(d) and D.C.Colo.LCIVR 81.1, this Notice of

Removal has been sent to all other parties in this action and has been filed with the State Court

clerk’s office. Within fourteen days of the filing of this Notice of Removal, Defendant will file a

current state court docket sheet (register of actions) and will separately file any pending motion,

petition, and related response, reply and brief. Copies of the state court Complaint, Civil Case

Cover Sheet and any Answers or Returns of Service, or orders served upon Defendant are

submitted contemporaneously with this Notice pursuant to 28 U.S.C. § 1446(a).

       WHEREFORE, Defendant requests that the above-entitled action be removed from the

Denver County District Court to the United States District Court of Colorado.


       DATED: August 26, 2019


                                               Respectfully submitted,

                                          By: s/ Kurt H. Henkel
                                              Kurt H. Henkel
                                              TUCKER HOLMES, P.C.
                                              Quebec Centre II, Suite 300
                                              7400 East Caley Avenue
                                              Centennial, CO 80111-6714
                                              Phone: (303) 694-9300
                                              Fax: (303) 694-9370
                                              E-mail: khh@tucker-holmes.com
                                              Attorneys for Allstate Fire and Casualty Insurance
                                              Company




                                                      -6-
   Case 1:19-cv-02414 Document 1 Filed 08/26/19 USDC Colorado Page 7 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically filed the foregoing NOTICE
OF REMOVAL with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following e-mail addresses:

Jonathan D. Stine, Esq.
The Paul Wilkinson Law Firm, P.C.
999 Jasmine Street
Denver, CO 80220
jonathan@pwlfllc.com
Attorney(s) for Plaintiff




                                          The duly signed original held in the file located at
                                          Tucker Holmes, P.C.

                                           /s/ Kurt H. Henkel
                                          Kurt H. Henkel




                                                -7-
